Title: From James Madison to James Monroe, 11 December 1818
From: Madison, James
To: Monroe, James


Dear Sir
Montpellier Decr. 11. 1818
The inclosed is of little consequence, but you will see that it ought to have been addressed to you.
Dr. Eustis & his lady having given us a call, it was agreed that he & myself shd. make a short visit to Mr. Jefferson of whose state of health, I had never been able to get any precise information. We found him substantially restored from his indisposition, with good appetite, and in the daily practice of taking exercise on horseback. All that remains of the effect produced by the mineral water, is a cutaneous affection of the most superficial kind, which will probably soon disappear.
I observe that the subject of religious Proclamations is brought before the Public. It reminds me of the first one by Genl. Washington, which I intended but omitted to notice more particularly before my final departure from W. It was if I mistake not a joint preparation by Mr. Randolph & Col: Hamilton, and contained something in the hand writing of the latter having rather a curious aspect on the policy of such measures. Will you obtain it from the Dept of State and ask the favor of your brother to take for me, something like a facsimile of its matter, shewing the parts respectively belonging to the two Compilers. Mr. Pleasanton can probably most readily point to the file containing the document. It was thro’ him I recollect I became acquainted with it. Health & success
James Madison
